Title: John Adams to Paul R. Randall, 29 Jun. 1786
From: Adams, John
To: Randall, Paul R.


          
            
              Sir
            
            

              London

              June 29. 1786
            
          

          We have written to Mr Lamb, to return
            to America without Loss of Time, either by the first Opportunity from any Port in Spain,
            or by the French Packett at L’orient.—If You Should choose to Accompany him, We wish to
            accommodate you and therefore consent: but our Desire is rather that you Should come
            first to Paris & London that We may avail ourselves of an opportunity of
            conversing with you more particularly upon the affairs of the United States with those
            of Affrica. We have written to Mr Lamb to furnish You with
            Cash from the Sum that remains in his Hands, to defrey the Expence of your Journey to
            Paris and London.
          We have the Honour to be, Sir / your most obedient & most /
            humble servant

          
            
              John Adams.
            
          
        